Title: From James Madison to Omar Bashaw, 21 August 1816
From: Madison, James
To: Bashaw, Omar



August 21, 1816

To His Highness the Dey of Algiers.
I have received your letter bearing date the 24th of April last.  You represent that the two vessels of War captured by the American Squadron were not restored according to the promise of its Commander Decatur; and inferring that his failure violated the Treaty of Peace, you propose as an alternative a Renewal of the former Treaty made many years ago, or a withdrawal of our Consul from Algiers.
The United States being desirous of living in peace and amity with all nations, I regret that an erroneous view of what has passed should have suggested the contents of your letter.
Your predecessor made War without cause on the United States, driving away their Consul, and putting into Slavery, the captain and Crew of one of their vessels sailing under the faith of an existing treaty.  The moment we had brought to an honorable conclusion, our War with a nation, the most powerful in Europe on the Seas: we detached a squadron from our naval force into the Mediterranean, to take satisfaction for the wrongs, which Algiers had done to us.  Our squadron met yours, defeated it, and made prize of your largest ship and of a smaller one.  Our Commander proceeded immediately to Algiers, offered you Peace, which you accepted, and thereby saved the rest of your ships, which it was known had not returned into port, and would have otherwise fallen into his hands.  Our Commander, generous as brave, altho’ he would not make the promise a part of the Treaty, informed you that he would restore the two captured ships to your officers.  They were accordingly so restored.  The frigate at an early day arrived at Algiers.  But the Spanish Government alleging that the Capture of the Brig was so near the Spanish shore, as to be unlawful, detained it at Carthagena, after your officer had received it into his possession.  Notwithstanding this fulfilment of all that could be required from the United States, no time was lost in urging on that Government a release of the Brig, to which Spain could have no right, whether the capture were or were not agreeable to the law of nations.  The Spanish Government promised that the Brig should be given up, and altho’ the delay was greater than was expected, it appears that the Brig as well as the frigate has been actually replaced in your possession.
It is not without great surprize therefore, that we find you, under such circumstances, magnifying an incident so little important as it affects the interest of Algiers, and so blameless on the part of the United States, into an occasion for the proposition and threat contained in your letter.  I cannot but persuade myself that a reconsideration of the subject will restore you to the amicable sentiments towards the United States, which succeeded the War so unjustly commenced by the Dey who reigned before you.  I hope the more that this may be the case, because the United States, whilst they wish for War with no Nation, will buy peace of none.  It is a principle incorporated into the settled policy of America, that as peace is better than War, War is better than tribute.
Our Consul and our Naval Commander Chauncy, are authorized to communicate with you for the purpose of terminating the subsisting difference by a mutual recognition and execution of the Treaty lately concluded.  And I pray God that e will inspire you with the same love of peace and justice which we feel, and that He will take you into his holy keeping.  Written at the City of Washington this 21st. first day of August 1816.

(Signed) James Madison

